Case 1:19-cv-24262-PCH Document 1 Entered on FLSD Docket 10/16/2019 Page 1 of 21




                                UNITED STATES DISTRICT COURT
                                SOUTHERN DISTRICT OF FLORIDA
                                       MIAMI DIVISION

                                                CASE NO.

  SABRINA SCOTT-WOLF and
  SELENA STEVENS, individually,

          Plaintiffs,

  v.

  CARNIVAL CORPORATION d/b/a
  CARNIVAL CRUISE LINES,

          Defendant.

  ______________________________________________/

                                              COMPLAINT

           COME NOW the Plaintiffs, SABRINA SCOTT-WOLF and SELENA STEVENS,

   individually, by and through their counsel and for a cause of action against Defendant, and state

   and allege as follows:

                                                PARTIES

          1.      Plaintiff, Sabrina Scott-Wolf is a condominium property manager in Toronto,

  Canada, is sui juris, and is a resident of Canada.

          2.      Plaintiff, Selena Stevens is a dog groomer and professional fitness competitor and

  instructor, is sui juris, and is a resident of Canada.

          3.      Defendant, Carnival Corporation d/b/a Carnival Cruise Lines (hereinafter

  “Defendant”) is a corporation incorporated under the laws of Panama, having its principal place

  of business and foreign registry in Miami, Florida.
Case 1:19-cv-24262-PCH Document 1 Entered on FLSD Docket 10/16/2019 Page 2 of 21



                                    JURISDICTION AND VENUE

         4.      This Court has subject-matter jurisdiction over the above-captioned lawsuit

  pursuant to 28 U.S.C. § 1333(1) as the matter arises under admiralty and maritime law.

         5.      This Court also has subject-matter jurisdiction pursuant to 28 U.S.C. § 1332,

  wherein the amount in controversy exceeds the sum or value of $75,000, exclusive of interest and

  costs, and is between citizens of a State and citizens or subjects of a foreign State.

         6.      Complete diversity of citizenship exists because the Plaintiffs are citizens and

  residents of the Commonwealth of Canada and Defendant is a corporation incorporated under the

  laws of Panama, having its principal place of business and foreign registry in Miami, Florida.

         7.      This Court has personal jurisdiction over Defendant because its principal place of

  business is in Miami, Florida.

         8.      Venue of this matter is predicated upon the mandatory forum selection clause

  contained in the Guest Ticket Booklet which grants exclusive jurisdiction and venue in the U.S.

  District Court for the Southern District of Florida in Miami-Dade County.

         9.      All pre-filing requirements and notices have been completed.

                                    FACTUAL ALLEGATIONS

         10.     On October 20, 2018, Sabrina Wolf, Selena Stevens and friend and teacher Kati

  Hamilton, boarded the Carnival Ecstasy, one of the more elderly ships in the fleet (hereinafter

  “the vessel”) as paying passengers, for a Five Night Bahamas Cruise (hereinafter “the voyage”)

  originating in Charleston, South Carolina.

         11.     Defendant promotes itself as “The Fun Ships” and actively encourages its

  passengers to “let their hair down” and to consume alcohol while on board. Up to thirty percent

  of Defendant’s profits from cruises is derived from the sale of alcohol to passengers.




                                                    2
Case 1:19-cv-24262-PCH Document 1 Entered on FLSD Docket 10/16/2019 Page 3 of 21



          12.     At the time of the voyage commencing, Plaintiffs had pre-purchased bottles of

  alcohol as well as consumed other alcoholic drinks on board.

          13.     On October 20, 2018, at approximately 6:45-7:00 p.m., Plaintiffs were in their

  cabin getting dressed for dinner having attended the muster drill.

          14.     There was a knock at the cabin door. Sabrina looked out through the peep hole in

  the door and saw three male uniformed safety officers standing outside. Sabrina opened the door.

          15.     Without a word as to the reason or purpose for them being there, the three men

  barged into the cabin. The first officer who entered the room stretched his arm across Sabrina’s

  chest, pushing into her breasts and proceeded to push her backwards through the narrow hallway

  and into the main part of the small cabin, forcing her to walk backwards bumping into and tripping

  on furniture in the way.

          16.     The other two officers joined in the charge and pushed Sabrina as they entered the

  cabin. Sabrina felt instantly terrorized.

          17.     Once Sabrina was fully backed into the main part of the cabin, she was then

  physically pushed by one of the officers who was trying to get her out of the way of the desk/vanity

  where a bar had been set up for the women’s in room beverages.

          18.     There were now six people in a very tight space and the security officers were

  pushing and shoving the Plaintiffs. One of the officers reached for a sealed unopened bottle of

  Patron Tequila on the desk/vanity that had been purchased in advance through Carnival.

          19.     Selena asked why they were taking that. Sabrina and Katie asked why the officers

  were in the cabin and what the problem was. They were completely ignored.




                                                   3
Case 1:19-cv-24262-PCH Document 1 Entered on FLSD Docket 10/16/2019 Page 4 of 21



         20.      Sabrina asked the officers to stop touching her but was ignored while the officers

  continued holding her with her back pressed into the desk and chair. Several officers had their

  arms outstretched and pressed firmly against Sabrina’s breasts as she was being restrained. She

  kept asking the officers to let her go and asking why they were doing this. Not one officer said a

  word and the two men holding her pressed against the furniture would not let her go.

         21.      Both Selena and Sabrina were now being touched, jostled, restrained and/or

  pushed around by the three safety officers, Sabrina by two officers and Selena by another stocky

  male officer.

         22.      Two more male safety officers then entered the cabin and joined in physically

  manhandling, restraining and pushing the Plaintiffs around. At this point, there were a total of

  five of Defendant’s safety officers in the cabin in a very tight space with the three women.

         23.      One officer was engaged in a struggle with Selena over the aforementioned bottle

  of tequila while three other officers were physically holding Sabrina against the desk/vanity table.

  One of the men could not fit in the tight confines of the main cabin so he stayed in the narrow

  corridor near the bathroom door.

         24.      Kati, who had been in a tight corner between the beds, came forward and in a loud

  voice demanded that the officers leave everyone alone and leave the cabin immediately. The

  officer who was struggling with Selena appeared startled by this and released his grip on the

  tequila bottle which caused Selena to forcefully fall backwards and strike her head on the metal

  bar of the top bunk bed. Note that Selena is 5’3” and weighs but 115 pounds.

         25.      Once the injury occurred and the safety officers saw that Selena was obviously

  injured, the officers released Sabrina and they all exited the cabin, again without a word.




                                                   4
Case 1:19-cv-24262-PCH Document 1 Entered on FLSD Docket 10/16/2019 Page 5 of 21



            26.   Plaintiffs were left trembling and shocked over the outrageous acts and conduct

  that had occurred. They had no idea why this had happened and felt terrorized that five uniformed

  men had invaded their cabin and physically assaulted and battered them.

            27.   After about an hour of crying and trying to understand what happened, they

  collected themselves, finished dressing, and proceeded to Guest Services to demand an

  explanation.

            28.   Once at Guest Services, they reported the assault and attempted theft and asked

  why security had stormed the cabin and what were their names. Guest Services refused to speak

  with Plaintiffs unless they went into a small room but Plaintiffs were afraid to be in a confined

  space with any of the staff because of what had occurred and insisted on discussing the event in

  public.

            29.   Guest Services refused and told them they had to return in the morning.

            30.   Plaintiffs requested a change of cabins because they were fearful to stay in the

  same location at the back of the ship and there was mold from a leak on the window and the carpet

  was damp. Defendant refused their request.

            31.   As a consequence of not being informed by Defendant of any serious

  transgressions they might have caused, such as interfering with the other passengers enjoyment

  of the cruise or violating ship’s rules or causing harm to Carnival, the excessive use of force

  caused the Plaintiffs to believe a robbery was the motive for the incursion assaulting and terrifying

  them.

            32.   Plaintiffs reasonably believed they were imprisoned in their cabin and could not

  leave at that time and were placed in fear for their safety by the very employees of the cruise line

  whose job it was to act as a police or security force for passengers aboard Defendant’s ship.




                                                    5
Case 1:19-cv-24262-PCH Document 1 Entered on FLSD Docket 10/16/2019 Page 6 of 21



          33.    The day after the incident, however--- a day at sea, October 21, 2018--- Plaintiffs

  received a letter of apology from the Guest Services Manager (Exhibit 1). The letter of apology

  was intended to placate the Plaintiffs but receiving no explanation as to the reason for the officers’

  conduct, it had the opposite effect of causing the Plaintiffs to worry what Defendant was up to.

  As it turned out, their fears and concerns were justified.

          34.    As of that moment, however, Plaintiffs remained unaware they had committed any

  conduct which would justify such a gross invasion of the Plaintiffs’ privacy as well as their sense

  of security as passengers on a cruise ship in international waters headed to a foreign country.

  Plaintiffs did not know what to make of the apology because Carnival continued to refuse to

  provide any explanation of what had occurred.

          35.    Selena suffered neck, shoulder, arm and other injuries and sought medical attention

  on board the vessel. Because of Defendant’s refusal to tell Plaintiffs why they had stormed their

  cabin in the manner of a SWAT team assault they had only read about or saw on television, Selena

  suspected the ship’s doctor of being part of a conspiracy and attempted to tape record the medical

  consultation which the doctor discovered and halted the recording. Selena sought medical

  treatment anyway because she was in pain from her injuries by safety officers’ assault and battery.

          36.    Although Plaintiffs made diligent inquiry from Guest Services on the cruise after

  this incident, they continued to receive no explanation from Carnival as to why the incursion

  occurred. Then, they were informed that Carnival had notified the police in Nassau and that the

  police would board the vessel once the ship reached port.

          37.    Since they had received no explanation for what had happened and were now

  informed that the Bahamian police would be involved, Plaintiffs lived in fear that Carnival would

  have them thrown into prison in the Bahamas, since they were virtual prisoners on board.




                                                    6
Case 1:19-cv-24262-PCH Document 1 Entered on FLSD Docket 10/16/2019 Page 7 of 21



          38.     The following day, October 22, 2018, the vessel stopped at Carnival’s private

  island. The island offered no means of escape for the Plaintiffs.

          39.     The following day, October 23, 2018, Defendant showed up again at Plaintiffs’

  cabin at approximately 7:00 a.m. with various ship personnel, (including one of the officers that

  had assaulted them) and several Nassau Police officers. The Chief of Security demanded that the

  Plaintiffs were to hand over their passports and pack immediately. They were given a form to sign

  acknowledging they were being disembarked in Nassau, the Bahamas for interfering with the

  safety and/or enjoyment of (unnamed) passengers’ enjoyment of the cruise or violating

  (unspecified) ship’s rules or causing (unspecified) harm to the ship. Plaintiffs refused to sign the

  acknowledgement. (Composite Exhibit 2)

          40.     Plaintiffs feared handing over their passports and immediately called the Canadian

  Consulate who advised Plaintiffs not do so. Defendant had the Nassau Police escort them off the

  ship. Without explanation of any kind, Carnival inexplicably paid for Plaintiffs’ air fare back to

  Charleston, SC, the port of origin. Defendant’s ordinary business practice, when involuntarily

  disembarking passengers from its vessels, is not to buy their airline tickets back to the port of

  origin of the cruise.

                                           COUNT I
                                      NEGLIGENT SECURITY

          41.     Plaintiffs reaver and reallege paragraphs 1-40 as if set forth herein

          42.     Defendant owed Plaintiffs a duty to exercise ordinary reasonable care under the

  circumstance for their health, safety, well-being, and to provide them reasonably safe passage

  under the circumstances.

          43.     Defendant had a duty to properly maintain and operate the Vessel, to act consistent

  with, and comply with, all regulations and laws pertaining to the operations of cruise ships.



                                                    7
Case 1:19-cv-24262-PCH Document 1 Entered on FLSD Docket 10/16/2019 Page 8 of 21



         44.     Defendant breached its duty to Plaintiffs by failing to have proper procedures for

  confronting passengers suspected of or accused of violating ship’s rules, causing harm to

  Defendant or interfering with the safety/enjoyment of other passengers.

         45.     As a direct and proximate result of Defendant’s failure to follow reasonable

  security policies and procedures, Plaintiffs suffered physical injuries and emotional distress.

         46.     At all times material, Plaintiffs used reasonable care for their own safety.

         47.     The cause of Plaintiffs injuries was the direct and proximate result of the

  negligence of Defendant and its employees or agents, by and through their acts and/or omissions,

  in one or more of the following ways:

         a.      In failing to provide reasonably safe procedures to inspect a cabin or
                 investigate passengers during their stay aboard the vessel;

         b.      In failing to reasonably implement and maintain proper policies and/or
                 procedures by which to monitor the alcohol consumption of patrons; or
                 monitor the condition of inebriated passengers;

         c.      In failing to hire and train employees and/or agents to identify and suspend
                 the service of alcohol to passengers, monitor passengers' consumption of
                 alcohol, monitor the condition of intoxicated passengers;

         d.      In failing to hire and train safety officers so they would not storm a
                 passenger cabin unannounced and/or cause injury to passengers;

         e.      In failing to reasonably maintain and monitor security cameras on the vessel
                 so as to allow and/or prevent intoxicated passengers from violating ship’s
                 rules, causing harm or interfering with the safety/enjoyment of other
                 passengers (assuming one of the Plaintiffs were guilty of such conduct);.

         48.     Plaintiffs’ physical and emotional injuries are and were a direct, proximate and

  foreseeable result of Defendant's breaches as aforesaid.

         49.     As a result, Plaintiffs have incurred pecuniary and non-pecuniary losses.

         WHEREFORE, Plaintiffs pray for judgment against Defendant on their first cause of

  action, damages as allowed including but not limited to physical and mental pain and suffering,



                                                   8
Case 1:19-cv-24262-PCH Document 1 Entered on FLSD Docket 10/16/2019 Page 9 of 21



  loss of value and enjoyment of the cruise, past, present and/or future medical care, aggravation of

  known and/or unknown physical and/or psychological conditions. Selena has incurred past and

  future medical and psychological expense for treatment and a loss of past and future earnings and

  a loss of earning capacity, pain and suffering, the costs of this lawsuit, loss of enjoyment of the

  cruise and for such further relief as the Court deems just and equitable and demands trial by jury.

  Selena’s physical and psychological injuries are permanent or continuing in nature and that she

  will continue to suffer such losses and impairments in the future.

         Sabrina suffered a physical injury which is non-permanent and mental distress and

  emotional anguish which is permanent and/or continuing in nature and past and future medical

  expenses, an aggravation of known and/or unknown physical and/or psychological injuries.

         Judgment is demanded from Defendant for damages, pre-judgment interest and costs.

                                           COUNT II
                                     ASSAULT AND BATTERY

         50.      Plaintiffs incorporate paragraphs 1 through 40 of the Complaint as though fully set

  forth herein.

         51.      Defendant, by and through its safety officers, assaulted and battered the Plaintiffs

  in the course of storming their passenger cabin.

         52.      The touching was not permitted by Plaintiffs nor did Plaintiffs consent to the

  battery. Plaintiffs were placed in fear for their physical and emotional safety as a result of the

  actions of the Defendant as aforesaid.

         53.      Plaintiffs suffered physical and emotional injury as a result.

         WHEREFORE, Plaintiffs pray for judgment against Defendant on their second cause of

  action, damages as allowed including but not limited to physical and mental pain and suffering,




                                                     9
Case 1:19-cv-24262-PCH Document 1 Entered on FLSD Docket 10/16/2019 Page 10 of 21



  loss of value and enjoyment of the cruise, past, present and/or future medical care and punitive

  damages.

          Selena has incurred past and future medical and psychological expense for treatment and

  a loss of past and future earnings and a loss of earning capacity, pain and suffering, the costs of

  this lawsuit, loss of enjoyment of the cruise, an aggravation of known and/or unknown physical

  conditions, a loss of enjoyment of her cruise and for such further relief as the Court deems just

  and equitable and demands trial by jury. Selena’s physical and psychological injuries are

  permanent or continuing in nature and that she will continue to suffer such losses and impairments

  in the future.

          Sabrina suffered a physical injury which in non-permanent and mental distress and

  emotional anguish which is permanent and/or continuing in nature and past and future medical

  expenses and a loss of the enjoyment of the cruise.

          Judgment is demanded from Defendant for compensatory and punitive damages, pre-

  judgment interest and costs.


                                        COUNT III
                              NEGLIGENT HIRING AND TRAINING

          54.      Plaintiffs incorporate paragraphs 1 through 40 of the Complaint as though fully set

  forth herein.

          55.      At all times material, Defendant owed Plaintiffs a duty of reasonable care in the

  circumstances.

          56.      At all times material, it was foreseeable to Defendant, that passengers, like the

  Plaintiffs could be served or imbibe alcoholic beverages to the point of being inebriated where

  their conduct might impact other cruise passengers or such conduct might violate ship’s rules.




                                                    10
Case 1:19-cv-24262-PCH Document 1 Entered on FLSD Docket 10/16/2019 Page 11 of 21



         57.     In fact, Defendant encourages passengers to “let their hair down” and imbibe

  alcohol while on the vessel deriving as much as 30% of its profit on each voyage from the sale of

  alcohol.

         58.     At all times material, it was foreseeable to Defendant, that such conduct, if it

  existed, would require the attention of staff.

         59.     At all times material, Defendant owed a duty to use reasonable care under the

  circumstance in the hiring, retention and/or training of all staff because no staff member ever

  notified Plaintiffs that their conduct was in violation of ship’s rules or that their conduct was

  interfering with the safety/enjoyment of other passengers or was causing harm to Defendant.

         60.     Defendant breached its duty of care with regard to the hiring, retention, and/or

  training of employees and agents, in one or more of the following ways:

         a.      In failing to hire and train personnel to identify passengers, monitor
                 passengers' conduct and notify passengers of any violation of ship’s rules
                 or interference with the safety/enjoyment of other passengers;

         b.      In failing to hire and maintain sufficient deck personnel, wait staff, security
                 officers, bartenders, and cabin stewards and supervisors to ensure the
                 reasonable safety of passengers; and

         c.      In failing to hire and train personnel to take reasonable action to promptly
                 notify passengers that their conduct was in violation of ship’s rules or that
                 they were interfering with the enjoyment/safety of other cruise passengers.

         61 As a direct and proximate result of the negligence of the Defendant, in failing to hire,

  retain, and/or train competent employees and agents, Plaintiffs were caused to be assaulted and

  battered by safety officers and were disembarked prematurely from the vessel in a foreign country.

         WHEREFORE, Plaintiffs pray for judgment against Defendant on their third cause of

  action, damages as allowed including but not limited to physical and mental pain and suffering,

  loss of value and enjoyment of the cruise, past, present and/or future medical care.




                                                   11
Case 1:19-cv-24262-PCH Document 1 Entered on FLSD Docket 10/16/2019 Page 12 of 21



          Selena has incurred past and future medical and psychological expense for treatment and

  a loss of past and future earnings and a loss of earning capacity, pain and suffering, the costs of

  this lawsuit, aggravation of known and/or unknown pre-existing conditions, loss of enjoyment of

  the cruise and for such further relief as the Court deems just and equitable and demands trial by

  jury. Selena’s physical and psychological injuries are permanent or continuing in nature and that

  she will continue to suffer such losses and impairments in the future.

          Sabrina suffered a physical injury which is non-permanent and mental distress and

  emotional anguish which is permanent and/or continuing in nature and past and future. medical

  expenses, loss of earnings and earning capacity and a loss of the enjoyment of the cruise and an

  aggravation of known and/or unknown pre-existing conditions.

          Judgment is demanded from Defendant for compensatory and punitive damages, pre-

  judgment interest and costs.


                                    COUNT IV
                  INTENTIONAL INFLICTION OF EMOTIONAL DISTRESS

           61.    Plaintiffs reaver and reallege paragraphs 1 through 40 of the Complaint as though

  fully set forth herein.

          62.     After Plaintiffs were assaulted and battered by Defendant’s safety officers,

  Defendant intentionally and willfully embarked on a course of conduct designed and intended to

  terrorize the Plaintiffs and cause them to suffer severe emotional distress.

          63.     Defendant’s conduct caused the Plaintiffs to experience a Kafka-esque nightmare

  where they were intentionally placed in an environment of uncertainty, fear and captivity.

          64.     Despite Plaintiffs’ repeated entreaties to Guest Services for an explanation of what

  had caused the safety officers to storm their cabin, Defendant refused to provide any explanation.




                                                   12
Case 1:19-cv-24262-PCH Document 1 Entered on FLSD Docket 10/16/2019 Page 13 of 21



          65.    This caused Plaintiffs to fear for their safety. They contacted the Canadian

  Consulate for help. Selena thought it was necessary to record the ship doctor’s visit.

         66.     Then. Defendant’s Guest Services issued a written apology to Plaintiffs but still

  refused to tell them why the security had stormed their cabin and assaulted them which caused

  the Plaintiffs to be confused and fearful.

         67.     Subsequent to receiving the written apology from Guest Services, Defendant

  informed the Plaintiffs that the Nassau police had been called and they would be turned over to

  the police when the ship arrived in Nassau. Plaintiffs then questioned why an apology had been

  issued if they were being turned over to the police but got no response. The apology was clearly

  a ruse and issuing such an apology while planning to call the police to eject the Plaintiffs from

  the ship demonstrates an exceptionally cruel and callous plot against the Plaintiffs.

         68.     This made the Plaintiffs fear they would be thrown into prison in a foreign country.

  Defendant offered no explanation as to why the police from a foreign country had to be involved

  with them.

         69.     Defendant's conduct was, at all times material, outrageous and went beyond all

  bounds of decency, is shocking, atrocious, and utterly intolerable in a civilized community.

         70.     The Plaintiffs were left to spend the next few days feeling like they were virtual

  prisoners aboard Defendant’s ship or on their private island which offered no means of escape.

  They made repeated calls to the Canadian Consulate for assistance. They were involuntarily

  disembarked on October 23, 2018 escorted by the Nassau police.

         71.     As a direct and proximate result of Defendants' conduct and statements, the

  Plaintiffs have suffered severe emotional distress that has resulted in physical manifestations, such




                                                   13
Case 1:19-cv-24262-PCH Document 1 Entered on FLSD Docket 10/16/2019 Page 14 of 21



  as sickness, nausea, exhaustion, fatigue, headaches, depression, irritability, anxiety, post-

  traumatic stress, lack of sleep, poor sleep, and/or nightmares.

          WHEREFORE, Plaintiffs pray for judgment against Defendant on their fourth cause of

  action for all general and special damages provided under the law, including punitive damages;

  prejudgment and post-judgment interest thereon at the highest legal rate, the costs of this lawsuit,

  for such further relief as the Court deems just and equitable.

          Selena has incurred past and future medical and psychological expense for treatment and

  a loss of past and future earnings and a loss of earning capacity, pain and suffering, the costs of

  this lawsuit, aggravation of known and/or unknown pre-existing conditions, loss of enjoyment of

  the cruise and for such further relief as the Court deems just and equitable and demands trial by

  jury. Selena’s physical and psychological injuries are permanent or continuing in nature and that

  she will continue to suffer such losses and impairments in the future.

          Sabrina suffered a physical injury which is non-permanent and mental distress and

  emotional anguish which is permanent and/or continuing in nature and past and future. medical

  expenses, loss of earnings and earning capacity and a loss of the enjoyment of the cruise and an

  aggravation of known and/or unknown pre-existing conditions.

          Judgment is demanded from Defendant for compensatory and punitive damages, pre-

  judgment interest and costs.

                                     COUNT V
                    NEGLIGENT INFLICTION OF EMOTIONAL DISTRESS

          72.     Plaintiffs reaver and reallege paragraphs 1 through 40 of the Complaint as though

  fully set forth herein.




                                                   14
Case 1:19-cv-24262-PCH Document 1 Entered on FLSD Docket 10/16/2019 Page 15 of 21



          73.    On or about the above referenced date, Defendant and/or its corporate officers,

  agents, servants, crewmembers, and/or employees negligently inflicted emotional distress on

  Plaintiffs:

          a.     barging into their cabin where Plaintiffs were assaulted and battered without
                 explanation;

          b.     continuing the assault and battery of Plaintiffs in their cabin and the hallway
                 despite their pleas to stop;

          c.     refusing to allow Plaintiffs to change their cabin, after repeated requests;

          d.     knowingly and intentionally using excessive force against Plaintiffs which
                 caused them to suffer physical and psychological injuries; and/or

          e.     ejecting Plaintiffs from the Vessel without explanation.

          74.    Plaintiffs did not consent to the physical assault and battery by Defendant’s

  crewmembers and were in fear for their safety and only submitted to Defendant's demands and

  orders because they believed they had no choice but to obey.

          75.    Plaintiffs sustained a physical impact and/or were otherwise placed in in immediate

  risk of harm as a result of the conduct described in the preceding paragraphs 74-75 by Defendant

  and/or its corporate officers, agents, servants, crewmembers, and/or employees.

          76.    Defendant and/or its corporate officers, agents, servants, crewmembers, and/or

  employees acts and/or omissions caused a painfully chilling effect, humiliation, embarrassment,

  fear, fright, and anxiety upon Plaintiffs for reasons unbeknownst to them to this very day.

          77.    As a direct and proximate result of the aforesaid acts and/or omissions by Defendant

  and/or its corporate officers, agents, servants, crewmembers, and/or employees, Plaintiffs

  experienced in the past, extreme anxiety, fear, fright, and embarrassment, mental and emotional

  anguish, loss of enjoyment of life, impairment and inconvenience in the normal pursuits and




                                                   15
Case 1:19-cv-24262-PCH Document 1 Entered on FLSD Docket 10/16/2019 Page 16 of 21



  pleasures of life. The distress alleged herein is the result of the physical injury caused by the

  negligence or fault of Defendant’s crewmembers/agents.

          78.     These injuries did not pre-exist the incident or, in the alternative, may have pre-

  existed the incident and thus may have been aggravated by the incident. These damages continue

  into the future and/or permanent.

          WHEREFORE, Plaintiff demands judgment against Defendant for all of the aforesaid

  economic and non-economic damages and any and all other damages Plaintiffs may be entitled

  to, including but not limited to: punitive damages, taxable court costs, pre- and post-judgment

  interest and all other damages which the Court deems just and proper, pre-judgment interest

  thereon at the highest legal rate, the costs of this lawsuit, for such further relief as the Court deems

  just and equitable.

          Selena has incurred past and future medical and psychological expense for treatment and

  a loss of past and future earnings and a loss of earning capacity, pain and suffering, the costs of

  this lawsuit, aggravation of known and/or unknown pre-existing conditions, loss of enjoyment of

  the cruise and for such further relief as the Court deems just and equitable and demands trial by

  jury. Selena’s physical and psychological injuries are permanent or continuing in nature and that

  she will continue to suffer such losses and impairments in the future.

          Sabrina suffered a physical injury which is non-permanent and mental distress and

  emotional anguish which is permanent and/or continuing in nature and past and future. medical

  expenses, loss of earnings and earning capacity and a loss of the enjoyment of the cruise and an

  aggravation of known and/or unknown pre-existing conditions.

          Judgment is demanded from Defendant for compensatory and punitive damages, pre-

  judgment interest and costs.




                                                     16
Case 1:19-cv-24262-PCH Document 1 Entered on FLSD Docket 10/16/2019 Page 17 of 21




                                          COUNT VI
                                     FALSE IMPRISONMENT

          79.    Plaintiffs reaver and reallege paragraphs 1-40 as if fully set forth herein.

          80.    While the Defendant’s safety officers were occupying Plaintiffs’ cabin,

  Plaintiff’s were restrained from leaving the cabin in order to escape the safety officers’ assault

  and attempted theft of their property.

          81.    Defendant’s confinement of Plaintiffs in their cabin during this event was

  unlawful and without cause.

          82.    Plaintiffs did not consent to this deprivation of their liberty.

          83.    As a direct and proximate result of Defendants' conduct and statements, the

  Plaintiffs have suffered severe emotional distress that has resulted in physical manifestations, such

  as sickness, nausea, exhaustion, fatigue, headaches, depression, irritability, anxiety, post-

  traumatic stress, lack of sleep, poor sleep, and/or nightmares.

         WHEREFORE, Plaintiff demands judgment against Defendant for all of the aforesaid

  economic and non-economic damages and any and all other damages Plaintiffs may be entitled

  to, including but not limited to: punitive damages, taxable court costs, and all other damages

  which the Court deems just and proper, pre-judgment interest thereon at the highest legal rate, the

  costs of this lawsuit, for such further relief as the Court deems just and equitable.

         Selena has incurred past and future medical and psychological expense for treatment and

  a loss of past and future earnings and a loss of earning capacity, pain and suffering, the costs of

  this lawsuit, aggravation of known and/or unknown pre-existing conditions, loss of enjoyment of

  the cruise and for such further relief as the Court deems just and equitable and demands trial by




                                                   17
Case 1:19-cv-24262-PCH Document 1 Entered on FLSD Docket 10/16/2019 Page 18 of 21



  jury. Selena’s physical and psychological injuries are permanent or continuing in nature and that

  she will continue to suffer such losses and impairments in the future.

         Sabrina suffered a physical injury which is non-permanent and mental distress and

  emotional anguish which is permanent and/or continuing in nature and past and future. medical

  expenses, loss of earnings and earning capacity and a loss of the enjoyment of the cruise and an

  aggravation of known and/or unknown pre-existing conditions.

         Judgment is demanded from Defendant for compensatory and punitive damages, pre-

  judgment interest and costs.


         DATED this 16th day of October, 2019.

                                         By: /s/ Paul M. Hoffman
                                                 FBN: 0279897
                                                 HOFFMAN LAW FIRM
                                                 2881 E. Oakland Park Blvd., Suite 307
                                                 Fort Lauderdale, FL 33036
                                                 Telephone: (954) 707-5040
                                                 Facsimile: (828) 743-0403
                                                 Attorneys for Plaintiffs




                                                  18
Case 1:19-cv-24262-PCH Document 1 Entered on FLSD Docket 10/16/2019 Page 19 of 21
Case 1:19-cv-24262-PCH Document 1 Entered on FLSD Docket 10/16/2019 Page 20 of 21
Case 1:19-cv-24262-PCH Document 1 Entered on FLSD Docket 10/16/2019 Page 21 of 21
